Case 3:20-cv-03086-M-BN Document 59 Filed 07/26/21 Page1of1 PagelD 1306

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
JUANITA BURCH, § |
Plaintiff,
Vv. : No. 3:20-cv-3086-M-BN
FREEDOM MORTGAGE CORP.,
Defendant.

ORDER ACCEPTING FINDINGS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made Findings, Conclusions, and
Recommendations in this case on June 28, 2021. No objections were filed, The District
Court reviewed the proposed Findings, Conclusions, and Recommendation for plain
error. Finding none, the Court ACCEPTS the Findings, Conclusions and
Recommendation of the United States Magistrate Judge.

SO ORDERED this alo day of July, 2021.

 

 

 

 
